Citation Nr: 0639470	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  04-09 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a higher rating for service-connected post-
traumatic stress disorder (PTSD), currently rated 50 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1967 to April 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in May 2002, a statement of the case 
was issued in February 2004, and a substantive appeal was 
received in March 2004.

An August 2001 rating decision granted entitlement to service 
connection for coronary artery disease, assigning a 30 
percent disability rating.  A notice of disagreement was 
filed in November 2001, as to the disability rating assigned.  
A February 2002 rating decision granted entitlement to 
service connection for PTSD, granted increased ratings for 
service-connected degenerative spondylosis, lumbar spine and 
service-connected vascular headaches, and granted entitlement 
to a total disability rating based on individual 
unemployability (TDIU).  In May 2002, the veteran filed a 
notice of disagreement with regard to the disability rating 
assigned to service-connected PTSD; entitlement to an earlier 
effective date for the grant of service connection for PTSD; 
entitlement to an earlier effective date for the grant of 
service connection for vascular headaches; entitlement to an 
earlier effective date for the grant of service connection 
for degenerative discospondylosis, lumbar spine; and, 
entitlement to an earlier effective date for the grant of a 
TDIU.  At a February 2003 informal RO hearing, the veteran 
withdrew entitlement to earlier effective dates for service-
connected vascular headaches, and degenerative 
discospondylosis, lumbar spine.  In August 2003, a statement 
of the case was issued with regard to an increased rating for 
coronary artery disease, and earlier effective dates for PTSD 
and a TDIU.  In a September 2003 written submission, the 
veteran stated that he was satisfied with the RO decision and 
withdrew his appeal with regard to the issues of entitlement 
to an increased rating for service-connected coronary artery 
disease, and entitlement to earlier effective dates for PTSD 
and a TDIU.  In February 2004, the veteran submitted 
correspondence which appeared to request that his previous 
September 2003 withdrawal be retracted, and indicated that he 
would like to pursue an appeal of the issues of entitlement 
to an increased rating for coronary artery disease, and 
earlier effective dates for PTSD and a TDIU.  The Board 
notes, however, that such submission would not constitute a 
timely substantive appeal, thus the Board does not have 
jurisdiction to address these issues.

In February 2002, the veteran filed a claim of service 
connection for 'neck pain' claimed as secondary to service-
connected degenerative spondylosis, lumbar spine, and claims 
of service connection for a skin disorder, prostate problems, 
and hepatitis, all claimed as secondary to exposure to Agent 
Orange.  It does not appear that the RO has addressed such 
claims, thus such issues are referred to the RO for initial 
consideration.

In August 2004, the veteran submitted evidence in support of 
his claim of service connection for asthma, an issue that is 
not in appellate status.  This is referred to the RO for 
appropriate consideration.



FINDING OF FACT

During the period contemplated by this appeal, the veteran's 
PTSD, has been productive of occupational and social 
impairment, with deficiencies in most areas, such as family 
relations, judgment, thinking and mood, due to such symptoms 
as suicidal ideation, impaired impulse control, difficulty in 
adapting to stressful circumstances, and the inability to 
establish and maintain effective relationships. 



CONCLUSION OF LAW

The schedular criteria for a rating of 70 percent (but no 
higher) for PTSD have been met, effective from February 22, 
2001.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Code 9411 (2006). 



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In July 2001, a VCAA letter was 
issued to the veteran with regard to his claim to reopen 
entitlement to service connection for PTSD.  Upon the 
veteran's underlying service connection claim being granted, 
another VCAA letter was issued to the veteran in October 2003 
pertaining to his appeal for an increased rating.
The VCAA letters notified the veteran of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Although the present 
appeal involves an increased rating issue, VA believes that 
the Dingess/Hartman analysis must be analogously applied.  
         
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but there has 
been no notice of the types of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
provided to the veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  As will 
be discussed in more detail below, the Board has determined 
that the veteran is entitled to a higher rating for PTSD.  
Therefore, any notice deficiency constitutes harmless error 
(see Bernard, supra), as section 5103(a) notice provisions 
have been satisfied, and if the veteran so chooses, he will 
have an opportunity to initiate the appellate process again 
should he disagree with the effective date assigned to the 
award.  Then, more detailed obligations arise, the 
requirements of which are set forth in sections 7105(c) and 
5103A.  Dingess, 19 Vet. App. at 489.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The veteran has 
submitted several private psychiatric evaluations in support 
of his claim.  There is no indication of relevant, 
outstanding records which would support the veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The veteran has been afforded two VA examinations.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Turning to the rating criteria for PTSD, the Board first 
observes that the symptoms listed in VA's general rating 
formula for mental disorders is not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

An evaluation of 50 percent is warranted for anxiety disorder 
with occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See Id.

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
Id.

For purposes of considering the evidence in connection with 
the PTSD issue, the Board notes that the Global Assessment of 
Functioning (GAF) scale is a scale from 0 to 100, reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) ("DSM-IV") (100 representing superior functioning 
in a wide range of activities and no psychiatric symptoms).  
See also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF scored of 
31-40 indicates some impairment in reality testing or 
communications or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  A GAF of 41-50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning.  A GAF of 51-60 denotes 
moderate symptoms (e.g. flat affect, circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  A GAF of 61-70 denotes 
some mild symptoms (e.g. depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g. occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.

A March 2001 private psychiatric evaluation with Gilda M. 
Wong, M.D., DPBP, reflects a diagnosis of PTSD.  Dr. Wong 
noted that the veteran had sought previous treatment with her 
complaining of headaches and hyperventilation in August 2000 
and 5 days prior in March 2001.  The veteran reported that he 
unwillingly was drafted into the Army, and objected to 
serving during Vietnam.  He eventually accepted his 
enlistment but "rebelled inwardly."  Upon separation from 
service, he pursued and graduated with a business management 
degree.  At night he experienced nightmares and frequent 
intrusive memories about combat experiences in Vietnam.  He 
reported difficulty falling asleep, feeling cold and clammy, 
tension headaches, chest pain, and backaches, as well as fear 
of impending death.  Despite his intake of medication, the 
symptoms would recur.  During the day, he reported being 
irritable and provoking arguments with his wife.  He 
separated from his wife, and has a common law wife.  He 
reported irritability with his common law wife.  On mental 
status examination, he had good hygiene and fair grooming.  
He answered questions spontaneously but had difficulty 
explaining his symptoms in detail.  He also tried to avoid 
discussing unpleasant combat experiences in detail.  He was 
anxious and mildly irritable during the interview.  His 
affect was constricted.  He had a good mental grasp and 
capacity.  His remote and recent memory were fair.  He had 
good fund of information, fair concentration, good abstract 
thinking, good judgment, and fair understanding about his 
illness.  The examiner diagnosed PTSD, chronic with delayed 
onset.  The examiner based the diagnosis on the veteran's 
reports of combat experiences, and symptomatology such as 
recurrent and distressing memories of his combat experiences 
in Vietnam, nightmares, recurrent physical symptoms, fear of 
impending death, avoidance of thoughts and feelings, an 
inability to recall significant aspects of his experiences, 
irritability, outbursts of anger, and difficulty sleeping.  
He was prescribed antidepressants.

The veteran underwent a private examination in April 2001, 
upon referral by VA.  It appears that upon review of the 
examination report, the examiner's findings were based 
strictly on specific psychiatric testing, and such findings 
were not based on a review of the claims folder, or 
retrieving history and symptomatology from the veteran.  The 
examiner noted that the veteran had stopped taking his 
medication due to side effects.  The veteran had a serious 
demeanor, although related an amicable stance.  He was 
initially anxious, and inquired about the purpose of the 
tests.  His response to non-verbal activities were slow.  He 
tended to look up before answering and seemed to have 
difficulty expressing his ideas.  He seemed physically and 
mentally exhausted.  He claimed that he was dizzy and had 
difficulty concentrating.  However, he patiently continued 
answering questions.  When presented with unfamiliar tasks, 
he easily gave up.  During the interview he cried when asked 
to recall his experiences in Vietnam.  He could retrieve both 
short and long term information when provided clues.  He 
displayed adequate general knowledge, could readily recall 
significant world events and personal experiences.  His 
ability to attend to mental calculation and verbal 
information was below average especially with intervening 
distractions.  He could handle simple, familiar and practical 
everyday demands.  He tried to compensate by being alert to 
and observant of his environment.  When confronted by a 
perceived ego-threatening situation, he initially coped by 
denying negative feelings.  Anxiety and restlessness surfaced 
when uncertain of what to expect.  He could become reactive 
and emotional in making decisions.  Self-esteem was dependent 
on external criteria and he had learned compliance with his 
dealings to maintain support of others.  Threatening and 
unpleasant past experiences have influenced present 
behaviors.  Anxiety is pronounced and a sense of helplessness 
was contained by efforts to maintain a certain distance in 
his relationships.  The examiner diagnosed PTSD, and passive-
aggressive personality.

In March 2002, Dr. Wong completed a supplemental psychiatric 
evaluation report.  Dr. Wong stated that since the start of 
supportive psychotherapy, the veteran complained of 
insignificant improvement with symptoms related to PTSD.  He 
complained of difficulty falling asleep and staying asleep at 
night.  He complained of uncontrollable irritability and 
aggressiveness.  As a result, he found himself looking for 
misdeeds or defects in others, including strangers, for the 
purpose of verbally assaulting the person.  He also reported 
physically assaulting a driver, and shouting angrily at 
drivers and pedestrians.  He reported being verbally and 
physically abusive towards his wife.  Apparently, as a result 
his wife attempted suicide, and was receiving psychiatric 
treatment.  He reported that his irritability and tantrums 
are often precipitated by unintentional and disturbing 
recollection of his combat experiences, especially when a 
friend was "blown to pieces."  He reported poor 
concentration.  He had been habitually abusing alcohol to 
numb his feelings and induce sleep, but such intoxication was 
followed by more intense episodes of irritability, 
aggression, dysphoria, and difficulty sleeping.  On mental 
status examination, he answered questions spontaneously but 
had difficulty explaining his symptoms in detail.  He tried 
to avoid discussing unpleasant combat experiences in detail, 
and rationalized that it was due to his poor memory.  He was 
anxious and mildly irritable during the interview.  His 
affect was constricted.  He had no delusions or 
hallucinations.  He had a good mental grasp and capacity.  
His remote and recent memory was good.  He had poor 
concentration and easy distractibility, good abstract 
thinking, poor judgment and fair understanding about his 
illness.  The examiner diagnosed PTSD, chronic, and 
intermittent explosive disorder.  The examiner noted that the 
degree of aggressiveness expressed have been grossly out of 
proportion to its precipitating psychosocial stressors.  

In February 2003, the veteran underwent an evaluation with 
Wilson S. Tibayan, M.D., Physician-Psychiatrist.  Per a 
mental status examination, the examiner's clinical impression 
was major depressive disorder characterized by depression or 
sadness with feelings of hopelessness, worthlessness, guilt, 
loss of concentration and interest in pleasurable and goal-
directed activities, neglect of personal care, irritability, 
and psychomotor agitation, impaired sleep, and other somatic 
complaints, suicidal thoughts, and impairment in social and 
occupational functioning.  The examiner's impression was also 
PTSD characterized by recurrent and intrusive distressing 
recollections of stressful events, recurrent distressing 
dreams, inability to recall important aspects of trauma, 
markedly diminished interest of participation in significant 
activities, restricted range of affect, sleep impairment, 
outbursts of anger and irritability, difficulty 
concentrating, anxiety, and intense fear.

In February 2003, the veteran underwent a VA examination at 
the VA Medical Center (VAMC) in Manila.  He reported 
difficulty sleeping, irritability and anger.  He reported 
nightmares and flashbacks despite taking medication.  He 
reported intermittent panic attacks and difficulty relating 
to others.  The veteran denied any DWIs, arrests or time 
spent in jail.  He reported being verbally and physically 
abusive towards his wife.  He reported poor social skills and 
no friends.  He reads books and watches television.  His 
communication skills were intact, his attention span 
adequate, concentration skills intact, and no impairment of 
thought process.  He made good eye contact.  The examiner 
noted no delusions or hallucinations.  The examiner noted 
homicidal thoughts but no suicidal ideations.  He is capable 
of self-feed and self-care.  He was oriented to person, place 
and time.  He had good short and long term memory.  He has 
intermittent panic attacks occurring once or twice a week.  
His mood was euthymic and his affect was appropriate.  He had 
poor impulse control.  The examiner diagnosed PTSD, chronic, 
and assigned a GAF score of 60 indicative of moderate 
difficulty in social functioning.

In November 2003, the veteran underwent a psychiatric 
evaluation with Myrna B. Astillero, M.D., Psychiatrist.  He 
was referred for chronic history of poor temper, 
irritability, and depressed mood.  He reported that his 
marital and family life are marked by constant fighting and 
physical, mental and verbal abuse.  He hates being in 
congested places.  He has paranoid delusions in which he 
believes that people are laughing at him or talking behind 
his back.  At time he can hear voices or sounds coming from 
nowhere.  The examiner diagnosed PTSD with depression and 
psychotic features.

Upon review of the objective findings and subjective 
complaints of record, to include the VA and private 
examinations of record and lay statements of record, it is 
clear that the veteran's PTSD results in significant 
impairment of both occupational and social functioning.  The 
February 2003 VA examiner assigned a GAF score of 60 denoting 
moderate symptoms in social functioning.  Notwithstanding the 
GAF score, the VA clinical examination findings reflect 
impaired impulse control, and the private February 2003 
examiner reported neglect of personal care and suicidal 
thoughts.  These symptoms expressly fit within the schedular 
criteria of a 70 percent rating.  The Board acknowledges that 
not all of the criteria for a 70 percent rating have been 
met.  However, as noted earlier, the listed criteria are 
examples of the types and degree of the symptoms.  After 
reviewing the totality of the evidence, the Board believes 
that the disability picture resulting from the PTSD more 
nearly approximates occupational and social impairment with 
deficiencies in most areas so as to warrant a 70 percent 
rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Moreover, 
when considered in view of the reasonable doubt provisions of 
38 U.S.C.A. § 5107(b),  the evidence leads the Board to 
conclude that the 70 percent rating should be effective 
during the entire period contemplated by this appeal; that 
is, from February 22, 2001.  Fenderson, supra.  

The Board finds, however, that the 70 percent disability 
rating contemplates the degree of impairment from his PTSD, 
and the preponderance of the evidence is against assignment 
of a higher rating.  The veteran's PTSD does not appear to 
result in types of symptoms listed for a 100 percent rating 
under Diagnostic Code 9411.  There does not appear to be 
evidence of gross impairment in thought processes or 
communications.  The evidence does not reflect the inability 
to perform activities of daily living, including maintenance 
of minimal personal hygiene.  He is not disorientated to time 
or place, and there is no evidence of memory loss for names 
of close relatives, his own occupation, or his own name.  
While the Board acknowledges the severity of the veteran's 
PTSD and does acknowledge the November 2003 complaints of 
paranoid delusions and hearing voices, the Board does not 
view these subjective complaints as persuasive evidence of 
persistent delusions or hallucinations.  Moreover, there is 
no evidence of grossly inappropriate behavior, a persistent 
danger of hurting himself or others, an intermittent 
inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives or his own name.  

Moreover, while acknowledging occupational impairment 
resulting from his PTSD, the evidence of record does not 
support a finding of total occupational impairment solely as 
a result of his PTSD.  The Board acknowledges that the 
veteran is in receipt of a TDIU due to service-connected 
disabilities.  The evidence of record reflects that in 
addition to PTSD, the veteran has multiple service-connected 
disabilities which affect his ability to maintain employment.  
However, the question now before the Board is the degree of 
impairment resulting only from the PTSD, and the evidence is 
against a finding that the PTSD alone results in total 
occupational and social impairment due to the types of 
symptoms listed in the scheduler rating criteria.  


ORDER

Entitlement to a disability rating of 70 percent for PTSD is 
warranted, effective from February 22, 2001.  To this extent, 
the appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


